 



         

Exhibit 10.11
(WEST LOGO) [c04633c04633001.gif]

     
To:
  Mike Sturgeon
From:
  WSTC Comp. Committee
Date:
  March 13, 2006
Re:
  2006 Compensation Plan – Exhibit A

 
The compensation plan for 2006 while you are employed as Executive
Vice-President of Sales and Marketing for West Corporation is outlined below:

1.   Your base salary will be $265,000.00. Should you elect to voluntarily
terminate your employment, you will be compensated for your services as an
employee through the date of your actual termination per your Employment
Agreement.

2.   You are eligible to earn up to a $250,000 annual performance bonus for
achieving West’s Communication Services and West Asset Management contingency
(no purchase collections) aggregate revenue achieving (pre-elimination) plan of
$1.04B. The percent of plan achieved will apply to this bonus calculation
provided a minimum of 85% or $884M is achieved. This bonus will not exceed
$250,000. Up to $46,875 of this bonus will be available to be paid quarterly and
the total bonus will be trued up at the end of the year.

3.   An additional bonus for Communication Service revenue dollars which exceed
Bonus Objective will be bonused at .005. Revenue in WAM contingency that exceeds
Bonus Objective will be bonused at a rate factor of .01. These excess bonuses
will be calculated at the end of 2006 and will be paid no later than
February 28, 2007.

4.   A maximum of 75% of the bonus calculation will be paid thirty (30) days
after the end of the quarter. A negative quarterly calculation will result in a
loss carry forward and will be trued up each quarter and the total (100%) bonus
true up will occur at the year end 2006 and will be paid no later than
February 28, 2007.

5.   In addition, if West Corporation achieves its 2006 Net Income objective,
you will be eligible to receive an additional one-time bonus of $50,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

6.   All objectives are based upon West Corporation operations and will not
include revenue derived from mergers, acquisitions, joint ventures, stock buy
backs or other non-operating income unless specifically and individually
approved by West Corporation’s Compensation Committee.

7.   At the discretion of executive management, you may also receive an
additional bonus based on your individual performance.

8.   The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

                  /s/ Mike Sturgeon       Employee – Mike Sturgeon           

 